Exhibit 10.49

EXECUTION VERSION

AMENDMENT NO. 1 TO THE

MASTER AGREEMENT

AMENDMENT NO. 1, dated as of January 28, 2011 (this “Amendment”), to that
certain Master Agreement, dated as of December 3, 2009 (the “Agreement”), among
General Electric Company (“GE”), NBC Universal, Inc. (“NBCU”), Comcast
Corporation (“Comcast”) and Navy, LLC (“Newco”).

W I T N E S S E T H:

WHEREAS, each of GE, NBCU, Comcast and Newco agrees that it is in their mutual
best interests to enter into this Amendment in accordance with Section 12.08 of
the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

1. Defined Terms. All capitalized terms used herein but not defined herein shall
have the meanings set forth in the Agreement.

2. Amendment to Preliminary Statements.

(a) The parties hereby agree that paragraph D. of the Preliminary Statements to
the Agreement is hereby amended and restated in its entirety to read as follows:

D. In order to satisfy the foregoing objectives, the parties hereto desire to
take the following actions at or prior to the Closing:

(1) GE will, and will cause its Subsidiaries (other than the NBCU Entities) to,
transfer, directly or indirectly, the Contributed NBCU Assets to NBCU and NBCU
will assume the Assumed NBCU Liabilities;

(2) Navy Holdco 1 will, and GE will cause Navy Holdco 1 to, acquire all of the
outstanding NBCU Shares that it does not already own;

(3) Subsidiaries of NBCU will, through a series of transactions, distribute to
NBCU all of their interests in the Holding Companies;

(4) Navy Holdco 1 will, and GE will cause Navy Holdco 1 to, contribute all of
the outstanding NBCU Shares to Navy Holdco 2;

(5) NBCU will convert from a Delaware corporation to a Delaware limited
liability company that is treated as an entity disregarded as separate from Navy
Holdco 2 for U.S. federal income tax purposes and will be renamed “NBC Universal
Media, LLC”;



--------------------------------------------------------------------------------

(6) NBCU will distribute its interests in the Holding Companies and New NBC-A&E
Holding Inc. (“New A&E”) to Navy Holdco 2;

(7) Navy Holdco 2, New A&E, Universal Studios Home Entertainment Holdings Inc.
(“USHE”), Universal Studios Pay TV Latin America Holdings Inc. (“USPTVLA”) and
the Holding Companies shall contribute to Newco all of their outstanding
interests in NBCU and the New LLCs and Newco will issue membership interests in
Newco (“Newco Membership Interests”) in exchange therefor;

(8) Newco shall contribute its equity in the New LLCs to NBCU;

(9) Comcast will, or will cause one or more of its Subsidiaries to, contribute
or transfer, as applicable, the Contributed Comcast Assets to Newco or, at the
direction of Newco, to NBCU, and Newco or NBCU, as applicable, will assume the
Assumed Comcast Liabilities, and Newco will issue to Comcast Navy Contribution,
LLC Newco Membership Interests in consideration therefor; and

(10) Immediately following the consummation of the transactions contemplated by
the foregoing clauses (1) through (9), Comcast Navy Acquisition, LLC will
purchase (a) all of the Newco Membership Interests owned by New A&E, USHE,
USPTVLA and each of the Holding Companies (collectively, the “Newco Interest
Holders”) and (b) Newco Membership Interests from Navy Holdco 2, the
consummation of which purchase will result in Comcast (through Comcast Navy
Contribution, LLC and Comcast Navy Acquisition, LLC) and Navy Holdco 2 owning
51% and 49% of the outstanding Newco Membership Interests, respectively.

(b) The parties hereby agree that paragraph G. of the Preliminary Statements is
hereby amended and restated in its entirety to read as follows:

G. It is intended that the contributions of the NBCU Shares and the New LLCs
(except to the extent of the assumption by Newco of certain liabilities) and the
Contributed Comcast Businesses to Newco in exchange for Newco Membership
Interests will be treated as exchanges under Section 721 of the Code, and that
the transaction described in Section 2.04 will be treated as sales of Newco
Membership Interests under Section 741 of the Code.

3. Amendment to Section 2.02(d)(i). The parties hereby agree that
Section 2.02(d)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(i) except for the NBCU Financing or Alternative Financing, the GE Note and the
Comcast Note, as applicable, the Repatriation Notes, if any, any Debt solely
between or among NBCU Entities, and any Liability set forth in
Section 2.02(c)(i) of the NBCU Disclosure Letter, any Debt (other than (x) Debt
of any Person that is not, directly or indirectly, wholly owned by NBCU or GE
and (y) capital lease obligations);

 

2



--------------------------------------------------------------------------------

4. Amendment to Section 2.03(d)(i). The parties hereby agree that
Section 2.03(d)(i) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(i) except for any Debt solely between or among Contributed Comcast Subsidiaries
and any Liability set forth in Section 2.03(c)(i) of the Comcast Disclosure
Letter, any Debt (other than (x) Debt of any Person that is not, directly or
indirectly, wholly owned by Comcast and (y) capital lease obligations);

5. Amendment to Section 2.04. The parties hereby agree that Section 2.04 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.04. Sale of Newco Membership Interests. On the terms and subject to
the conditions set forth in this Agreement, at the Closing (but following the
completion of the transactions described in Section 2.02 and 2.03), each of the
Newco Interest Holders shall, and GE shall cause each of the Newco Interest
Holders to, sell, convey, assign, transfer and deliver to Comcast Navy
Acquisition, LLC, free and clear of all Liens, and Comcast Navy Acquisition, LLC
shall acquire and accept from each of them, all of their respective right, title
and interest in and to the Newco Membership Interests owned by each of them, and
Navy Holdco 2 shall, and GE shall cause Navy Holdco 2 to, sell, convey, assign,
transfer and deliver to Comcast Navy Acquisition, LLC, free and clear of all
Liens, and Comcast Navy Acquisition, LLC shall acquire from Navy Holdco 2, Newco
Membership Interests which, when aggregated with the Newco Membership Interests
to be transferred by the Newco Interest Holders, represent 25.25% of the
outstanding Newco Membership Interests, for an aggregate purchase price (as it
may be adjusted pursuant to Section 2.11, the “Comcast/NBCU Purchase Price”)
equal to (i) $7.1065 billion minus (ii) 51% of the NBCU Interim Free Cash Flow
minus (iii) 49% of the Comcast Acquisitions Amount minus (iv) 51% of the Excess
Factoring Amount.

6. Amendment to Section 2.06(a). The parties hereby agree that Section 2.06(a)
of the Agreement is hereby amended by replacing the words “three (3) Business
Days” with “five (5) Business Days”.

7. Amendment to Section 2.06(c). The parties hereby agree that Section 2.06(c)
of the Agreement is hereby amended by replacing the number “$9,100,000,000” with
“$9,042,945,000”.

8. Amendment to Section 2.08. The parties hereby agree that Section 2.08 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.08. Closing Actions. At the Closing (to the extent not completed prior
to the Closing Date):

(a) first, (i) GE shall, and shall cause the other NBCU Transferors to,
transfer, directly or indirectly, the Contributed NBCU Assets to NBCU, (ii) NBCU
shall assume the Assumed NBCU Liabilities, (iii) GE shall, or shall cause a
Subsidiary of GE (other than a NBCU Entity) to, assume all Excluded NBCU
Liabilities that are Liabilities of a NBCU Entity and (iv)

 

3



--------------------------------------------------------------------------------

NBCU shall pay to GE the fair value of the capital stock of the Subsidiary of GE
identified on Section 2.08(d) of the NBCU Disclosure Letter (it being understood
that all of such capital stock shall be included in the Contributed NBCU
Assets);

(b) second, (i) Navy Holdco 1 shall, and GE shall cause Navy Holdco 1 to,
contribute to Navy Holdco 2 all of the outstanding NBCU Shares, free and clear
of all Liens and (ii) GE and NBCU shall, and shall cause their respective
applicable Subsidiaries to, enter into the ISDA Novation Agreements, which shall
be deemed effective at the effective time of this Section 2.08(b);

(c) third, (i) Comcast Navy Acquisition, LLC and Navy Holdco 2 shall, and Navy
Holdco 2 shall cause the Newco Interest Holders to, enter into the Escrow
Agreement, (ii) Comcast Navy Acquisition, LLC shall, or shall cause an Affiliate
on behalf of Comcast Navy Acquisition, LLC to, deposit funds in an amount equal
to the Comcast/NBCU Purchase Price (calculated for this purpose based on the
estimated amounts provided pursuant to Section 2.06(b)) into escrow pursuant to
the terms of the Escrow Agreement, (iii) if Estimated Combined EBITDA is less
than the Target Combined EBITDA, then Comcast Navy Acquisition, LLC shall, or
shall cause an Affiliate on behalf of Comcast Navy Acquisition, LLC to, deposit
funds in an amount equal to 3.5 times the lesser of (x) the amount of the
shortfall, if such shortfall exists, of Estimated Comcast EBITDA as compared to
Target Comcast EBITDA, or (y) the amount of the shortfall of Estimated Combined
EBITDA as compared to Target Combined EBITDA into escrow pursuant to the terms
of the Escrow Agreement (any such amount to be deposited into escrow pursuant to
this clause (iii), the “Shortfall Amount”) and (iv) Comcast Navy Acquisition,
LLC shall, or shall cause an Affiliate on behalf of Comcast Navy Acquisition,
LLC to, deposit funds in an amount equal to the amount of the 2008 Contributed
Comcast Businesses EBITDA Adjustment, if any, into escrow pursuant to the terms
of the Escrow Agreement;

(d) fourth, NBCU shall, and GE shall cause NBCU to, complete the NBCU Conversion
in accordance with Section 2.07;

(e) fifth, NBCU shall distribute its interests in the Holding Companies and New
A&E to Navy Holdco 2;

(f) sixth, Navy Holdco 2 and the Newco Interest Holders shall contribute the
equity interests of NBCU and the New LLCs to Newco, free and clear of all Liens,
in exchange for Newco Membership Interests;

(g) seventh, Newco shall contribute the equity interests of the New LLCs to
NBCU;

(h) eighth, the parties hereto shall, and shall cause their respective
applicable Subsidiaries to, deliver duly executed counterparts to the other
Transaction Agreements referenced in Section 6.12;

(i) ninth, Comcast shall, and shall cause the other Comcast Transferors to,
contribute or transfer, as applicable, the Contributed Comcast Assets to Newco
or, at the direction of

 

4



--------------------------------------------------------------------------------

Newco, NBCU and, in consideration therefor, Newco shall issue to Comcast Navy
Contribution, LLC, free and clear of all Liens, Newco Membership Interests
representing 25.75% of the outstanding Newco Membership Interests (determined
after giving effect to such issuance) and, to the extent Contributed Comcast
Equity Interests are certificated, Comcast Navy Contribution, LLC shall deliver
or cause to be delivered to Newco or NBCU, as applicable, certificates
evidencing such Contributed Comcast Equity Interests, duly endorsed in blank or
accompanied by powers duly executed in blank or other duly executed instruments
of transfer as required in order to validly transfer title in and to the
Contributed Comcast Equity Interests, and to the extent such Contributed Comcast
Equity Interests are not certificated, Comcast Navy Contribution, LLC shall
deliver or cause to be delivered to Newco or NBCU, as applicable, other
customary evidence of ownership; and Newco or NBCU, as applicable, shall assume
the Assumed Comcast Liabilities and Comcast Navy Contribution, LLC shall, or
shall cause a Subsidiary of Comcast (other than a Contributed Comcast
Subsidiary), to assume all Excluded Comcast Liabilities that are Liabilities of
a Contributed Comcast Subsidiary;

(j) tenth, (i) the Newco Interest Holders shall, and GE shall cause the Newco
Interest Holders to, deliver to Comcast Navy Acquisition, LLC, free and clear of
all Liens, all of the Newco Membership Interests owned by the Newco Interest
Holders and (ii) Navy Holdco 2 shall, and GE shall cause Navy Holdco 2 to,
deliver to Comcast Navy Acquisition, LLC, free and clear of all Liens, Newco
Membership Interests which, when aggregated with the interests delivered
pursuant to clause (i), will constitute 25.25% of the outstanding Newco
Membership Interests, in consideration of the payment by Comcast Navy
Acquisition, LLC of the Comcast/NBCU Purchase Price;

(k) eleventh, if Estimated Combined EBITDA is less than the Target Combined
EBITDA then NBCU shall issue to Comcast Navy Acquisition, LLC or such Affiliate
of Comcast Navy Acquisition, LLC a note in the form of Exhibit F-2 with a
principal amount equal to the Shortfall Amount (the “Comcast Note”);

(l) twelfth, the Escrow Agent shall release from escrow into the accounts of
Navy Holdco 2 and the Newco Interest Holders designated in the Escrow Agreement
the Comcast/NBCU Purchase Price, the Shortfall Amount, if any, and the amount of
the 2008 Contributed Comcast Businesses EBITDA Adjustment, if any, in each case,
pursuant to the terms of the Escrow Agreement;

(m) thirteenth, the parties hereto shall, and shall cause their respective
applicable Subsidiaries to, execute and deliver such deeds, bills of sale,
endorsements, consents, assignments, assumptions and other good and sufficient
documents or instruments as such parties and their respective counsel shall deem
reasonably necessary in connection with the actions referred to in Sections
2.08(a) through (l); and

(n) finally, each NBCU Transferor and Comcast Transferor that will convey a
“United States real property interest” (as defined under Section 897 of the
Code) shall deliver to Newco a certificate in accordance with Treasury
Regulations Section 1.1445-2(b)(2) to the effect that the applicable transferor
is not a “foreign person,” and each of Navy Holdco 2 and the Newco Interest
Holders shall deliver to Comcast Navy Acquisition, LLC a certificate in

 

5



--------------------------------------------------------------------------------

accordance with Treasury Regulations Section 1.1445-2(b)(2) to the effect that
the applicable transferor is not a “foreign person.”

Newco hereby directs Comcast and the other Comcast Transferors (including
Comcast Navy Contribution, LLC) to transfer the Contributed Comcast Assets to
NBCU on its behalf and NBCU to assume the Assumed Comcast Liabilities on its
behalf, in each case, as described in Section 2.08(i) and subject to the terms
and conditions of this Agreement.

9. Amendment to Section 2.10. The parties hereby agree that Section 2.10 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.10. Closing Statement.

(a) As promptly as practicable after the Closing Date, but no later than the
later of (x) 30 days after the end of the last complete fiscal quarter included
in Trailing EBITDA of NBCU and (y) 60 days after the Closing Date, Comcast will
cause to be prepared and delivered to GE a statement setting forth in reasonable
detail Comcast’s calculation of NBCU Interim Free Cash Flow, Trailing EBITDA of
NBCU, Trailing EBITDA of the Contributed Comcast Businesses, Excess Factoring
Amount, International Working Capital Cash Amount, Post Distribution Cash,
In-Transit GE Cash and In-Transit Comcast Cash (the “Closing Statement”).

(b) If GE disagrees with Comcast’s calculation of NBCU Interim Free Cash Flow,
Trailing EBITDA of NBCU, Trailing EBITDA of the Contributed Comcast Businesses,
Excess Factoring Amount, International Working Capital Cash Amount, Post
Distribution Cash, In-Transit GE Cash or In-Transit Comcast Cash as set forth in
the Closing Statement, GE may, within 30 days after delivery of the Closing
Statement deliver a notice to Comcast disagreeing with such calculation and
which specifies GE’s calculation of such amount and in reasonable detail GE’s
grounds for such disagreement. Any such notice of disagreement shall specify
those items or amounts as to which GE disagrees (each, a “Disputed Item”), and
GE shall be deemed to have agreed with all other relevant amounts contained in
the Closing Statement and the calculation of NBCU Interim Free Cash Flow,
Trailing EBITDA of NBCU, Trailing EBITDA of the Contributed Comcast Businesses,
Excess Factoring Amount, International Working Capital Cash Amount, Post
Distribution Cash, In-Transit GE Cash and In-Transit Comcast Cash set forth
therein.

(c) If no notice of disagreement is timely delivered pursuant to
Section 2.10(b), then the calculation of NBCU Interim Free Cash Flow, Trailing
EBITDA of NBCU, Trailing EBITDA of the Contributed Comcast Businesses, Excess
Factoring Amount, International Working Capital Cash Amount, Post Distribution
Cash, In-Transit GE Cash and In-Transit Comcast Cash set forth in the Closing
Statement shall be final and binding for all purposes. If a notice of
disagreement shall be duly delivered pursuant to Section 2.10(b), Comcast and GE
shall, during the 30 days following such delivery, use their good faith efforts
to reach agreement on the Disputed Items. If Comcast and GE are unable to reach
such agreement during such period, they shall, within five (5) days thereafter,
engage an internationally recognized accounting firm mutually agreed by GE and
Comcast (the “Neutral Accountant”), pursuant to an engagement agreement executed
by GE, Comcast and the Neutral Accountant, to resolve each Disputed Item.

 

6



--------------------------------------------------------------------------------

(d) The Neutral Accountant shall be instructed only to, acting as an expert and
not as an arbitrator, resolve the Disputed Items. GE and Comcast shall instruct
the Neutral Accountant that a final written determination (which determination
shall contain the underlying reasoning) of each Disputed Item shall be completed
and distributed to GE and Comcast as soon as practicable after the engagement of
the Neutral Accountant; provided that GE and Comcast shall use commercially
reasonable efforts to cause the Neutral Accountant to make a final determination
within 30 days from the date the Disputed Item was submitted to the Neutral
Accountant. GE and Comcast agree that all known adjustments shall be made
without regard to materiality. During the review by the Neutral Accountant, GE,
Comcast and Newco shall make available or cause to be made available to the
Neutral Accountant such individuals and such information, work papers, books and
records as may be reasonably required by the Neutral Accountant to make its
final determination. The Neutral Accountant shall rely solely on the written
submission of GE and Comcast with respect to the matters at issue and shall not
undertake an independent investigation. With respect to each Disputed Item, such
determination shall not be in excess of the higher, nor less than the lower, of
the amounts advocated by either party in such dispute.

(e) The resolution by the Neutral Accountant of any Disputed Item shall be
conclusive and binding upon the parties, absent manifest error. The parties
hereto agree that the procedure set forth in this Section 2.10 for resolving any
Disputed Item shall be the sole and exclusive method for resolving any such
disputes.

(f) The fees and expenses of the Neutral Accountant shall be borne 50% by GE and
50% by Comcast.

(g) Comcast, GE and Newco agree that they will cooperate and assist in the
preparation of the Closing Statement, the calculation of NBCU Interim Free Cash
Flow, Trailing EBITDA of NBCU, Trailing EBITDA of the Contributed Comcast
Businesses, Excess Factoring Amount, International Working Capital Cash Amount,
Post Distribution Cash, In-Transit GE Cash and In-Transit Comcast Cash and in
the conduct of the reviews referred to in this Section 2.10, including the
making available to the extent necessary of books, records, work papers and
personnel.

10. Amendment to Section 2.11. The parties hereby agree that Section 2.11 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.11. Adjustments.

(a) Within five (5) Business Days following the final resolution of each of NBCU
Interim Free Cash Flow, Trailing EBITDA of NBCU, Trailing EBITDA of the
Contributed Comcast Businesses and Excess Factoring Amount (with such final
resolution being deemed not to occur until all Disputed Items have been finally
resolved and any payments required by this Section 2.11(a) being made
concurrently with any payments required by Section 2.11(b) and Section 2.11(c)),
the applicable parties will make such cash payments, modify or cancel any
applicable GE Note or Comcast Note, and execute or deliver any applicable GE
Note or Comcast Note, in each case as required in order that, as a result of the
actions taken pursuant to this Section 2.11(a), (i) on a net basis after giving
effect to any applicable payments made or received at Closing and any other
payment that would be required to be made or received pursuant to this

 

7



--------------------------------------------------------------------------------

Section 2.11(a), each applicable party has paid or received the appropriate cash
amount that would have been paid or received by such party if the payments at
Closing had been calculated based on the final amounts of all applicable items
(rather than estimated amounts); provided that any payments to be made pursuant
to this Section 2.11(a) by or to the stockholders of NBCU as of the time that
the NBCU Dividend was paid shall be made in full by or to GE, as applicable, and
(ii) each of GE and Comcast will hold a GE Note or Comcast Note, if applicable,
with a principal amount equal to the principal amount of the GE Note or Comcast
Note, as applicable, that would have been issued at Closing if such issuance at
Closing had been based on the final amounts of all applicable items (rather than
estimated amounts). Any cash amount required to be paid pursuant to this
Section 2.11(a) shall be paid by wire transfer of immediately available funds to
an account designated by the party entitled to receive such funds and shall bear
interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to the 3-month London Interbank Offered Rate
as of 11:00 am London time on the Closing Date. Such interest shall be payable
at the same time as the payment to which it relates and shall be calculated
daily on the basis of a year of 365 days and the actual number of days elapsed.

(b) Within five (5) Business Days following the final resolution of each of
International Working Capital Cash Amount, Post Distribution Cash and In-Transit
GE Cash (with such final resolution being deemed not to occur until all Disputed
Items have been finally resolved and any payments required pursuant to this
Section 2.11(b) being made concurrently with any payments required by
Section 2.11(a) and Section 2.11(c)), (i) if the sum of International Working
Capital Cash Amount, Post Distribution Cash and In-Transit GE Cash is greater
than zero, Newco shall pay to GE, on behalf of the Newco Interest Holders and
Navy Holdco 2 (as applicable), the amount that such sum is greater than zero or
(ii) if the sum of International Working Capital Cash Amount, Post Distribution
Cash and In-Transit GE Cash is less than zero, GE, on behalf of the Newco
Interest Holders and Navy Holdco 2 (as applicable), shall pay to Newco the
amount that such sum is less than zero. Any cash amount required to be paid
pursuant to this Section 2.11(b) shall be paid by wire transfer of immediately
available funds to an account designated by the party entitled to receive such
funds and shall bear interest from and including the Closing Date to but
excluding the date of payment at a rate per annum equal to the 3-month London
Interbank Offered Rate as of 11:00 am London time on the Closing Date. Such
interest shall be payable at the same time as the payment to which it relates
and shall be calculated daily on the basis of a year of 365 days and the actual
number of days elapsed.

(c) Within five (5) Business Days following the final resolution of In-Transit
Comcast Cash (with such final resolution being deemed not to occur until all
Disputed Items have been finally resolved and any payments required pursuant to
this Section 2.11(c) being made concurrently with any payments required by
Section 2.11(a) and Section 2.11(b)), (i) if In-Transit Comcast Cash is greater
than zero, Newco shall pay to Comcast, on behalf of Comcast Navy Contribution,
LLC, the amount that In-Transit Comcast Cash is greater than zero or (ii) if
In-Transit Comcast Cash is less than zero, Comcast, on behalf of Comcast Navy
Contribution, LLC, shall pay to Newco the amount that In-Transit Comcast Cash is
less than zero. Any cash amount required to be paid pursuant to this
Section 2.11(c) shall be paid by wire transfer of immediately available funds to
an account designated by the party entitled to receive such funds and shall bear
interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to the 3-month London Interbank Offered Rate
as of 11:00 am London time on the Closing Date. Such interest shall be payable
at the same time as the payment to

 

8



--------------------------------------------------------------------------------

which it relates and shall be calculated daily on the basis of a year of 365
days and the actual number of days elapsed.

11. Amendment to Section 3.21. The parties hereby agree that Section 3.21 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 3.21. No Debt as of Closing. Immediately prior to the Closing, none of
the NBCU Entities shall have any outstanding Debt, other than the NBCU Financing
or Alternative Financing, as applicable, the Repatriation Notes (if any), Debt
of any Subsidiary that is not, directly or indirectly, wholly owned by NBCU,
Debt solely between or among NBCU Entities and capital lease obligations.

12. Amendment to Section 3.22. The parties hereby agree that Section 3.22 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 3.22. Comcast/NBCU Sale. Subject to the consummation of the transactions
contemplated by Section 2.02 and Section 2.03, as of immediately prior to the
Closing, Navy Holdco 2 and the Newco Interest Holders will be the sole owners of
the Newco Membership Interests to be sold to Comcast pursuant to Section 2.04,
free and clear of Liens (other than the restrictions set forth in the Newco
Operating Agreement).

13. Amendment to Section 5.15(b). The parties hereby agree that the penultimate
sentence of Section 5.15(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

Section 5.15(b)(i) of the Comcast Disclosure Letter sets forth a list of
Significant Comcast Contracts with respect to which Comcast has made available
to NBCU descriptions of certain provisions.

14. Amendment to Section 5.23. The parties hereby agree that Section 5.23 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 5.23. No Debt as of Closing. Immediately prior to the Closing, none of
the Contributed Comcast Subsidiaries shall have any outstanding Debt other than
Debt of any Subsidiary that is not, directly or indirectly, wholly owned by
Comcast, Debt solely between or among Contributed Comcast Subsidiaries and
capital lease obligations.

15. Amendment to Section 6.01(b)(v). The parties hereby agree that
Section 6.01(b)(v) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(v) license, sell, transfer, lease, sublease, or otherwise dispose of any
Comcast Assets, Comcast Owned Real Property, Comcast Owned Intellectual Property
or Comcast Technology, other than (i) sales or licensing of products,
programming or other goods and services in the ordinary course of business
consistent with past practice (including pursuant to Exploitation Agreements)
and (ii) any other such transaction for consideration individually not in excess
of $100 million or, in the aggregate, not in excess of $250 million.

 

9



--------------------------------------------------------------------------------

16. Amendments to Section 6.07.

(a) The parties hereby agree that Section 6.07(a) of the Agreement is hereby
amended by deleting the words “to the extent the beneficiary or counterparty
under any GE LC does not accept any such substitute letter of credit, NBCU
guarantee or other obligation proffered by NBCU,” in the second sentence of that
paragraph.

(b) The parties hereby agree that Section 6.07(b) of the Agreement is hereby
amended by deleting the words “to the extent the beneficiary or the counterparty
under any Comcast LC does not accept any such substitute letter of credit, NBCU
guarantee or other obligation proffered by NBCU,” in the second sentence of that
paragraph.

17. Insertion of Section 6.12(f). The parties hereby agree that the following
paragraph is hereby inserted as Section 6.12(f) of the Agreement:

(f) the Trademark License Agreement, in the form attached hereto as Exhibit L
(the “Comcast Universal Trademark License Agreement”).

18. Amendment to Section 6.15. The parties hereby agree that Section 6.15 of the
Agreement is hereby amended and restated in its entirety to read as follows:

Section 6.15. Account Receivables. (a) Upon Closing, in the event that any of
the NBCU Transferors or Comcast Transferors, or any of their respective
Affiliates (other than Newco or any of its Subsidiaries), shall receive any
payments in respect of account receivables included in the applicable
Contributed Businesses, GE or Comcast, as applicable, shall cause such NBCU
Transferor or Comcast Transferor or Affiliate to promptly deliver all such
payments that it receives to Newco.

(b) Upon Closing, in the event that Newco or any of its Subsidiaries shall
receive any payments in respect of account receivables that are Excluded Comcast
Assets or Excluded NBCU Assets or that otherwise are not included in the
applicable Contributed Businesses and are not attributable to the conduct of
such Contributed Businesses following the Closing, Newco shall, or shall cause
such Subsidiary, to promptly deliver all such payments that it receives to
Comcast or GE, as applicable.

19. Insertion of Section 6.31. The parties hereby agree that the following
paragraph is hereby inserted as Section 6.31 of the Agreement:

Section 6.31. Lease Incentive Payments. On the first Business Day following the
Closing Date, GE shall pay $1,863,817 to Newco, by wire transfer of immediately
available funds into an account designated by Newco, in full satisfaction of
GE’s prior arrangement with NBCU to make incentive payments with respect to
certain NBCU Leased Real Property.

20. Insertion of Section 6.32. The parties hereby agree that the following
paragraph is hereby inserted as Section 6.32 of the Agreement:

 

10



--------------------------------------------------------------------------------

Section 6.32. Russian Regulatory Approvals. Within five Business Days following
receipt by any of Comcast, GE or NBCU of the written approvals from the Federal
Antimonopoly Service of the Russian Federation necessary for (i) the acquisition
by Comcast of the rights to determine the terms of conduct of business of
Limited Liability Company Universal Pictures Rus, Limited Liability Company
Universal Pictures International and Universal Pictures International Germany
GmbH, as required under Russian Federal Law No.135-FZ On Protection of
Competition, dated 26 July 2006, and (ii) the acquisition by Comcast of the
right indirectly to control more than 50% of the votes in Limited Liability
Company NBCU Global Networks and Limited Liability Company NBCU Global
Networks-2, as required under Russian Federal Law No.57-FZ On the Procedure for
Making Foreign Investments in Business Entities with Strategic Value for the
Defence of the Country and Security of the State, dated 29 April 2008, GE shall
cause Stichting Administratiekantoor De Kwakel to (a) transfer to Universal
Studios International BV 50% of the capital stock each of Universal Pictures
Germany GmbH and Universal Pictures International Germany and (b) cancel all
depositary receipts of the Stichting Administratiekantoor De Kwakel in a manner
that does not give rise to any Liability of Comcast or any of its Affiliates or
any NBCU Entity.

21. Amendment to Section 12.02(b). The parties hereby agree that, in
Section 12.02(b), the parenthetical reading “(i.e., the maximum reimbursement
that each of GE and Comcast is entitled to receive from NBCU pursuant to this
clause (1) is $3.75 million)” is hereby amended by inserting the words “in
respect of IPO costs” immediately following the term “NBCU.”

22. Amendments to Exhibit A.

(a) The parties hereby agree that Exhibit A to the Agreement is hereby amended
and supplemented by adding the following definitions:

“Applicable Exchange Rate” means the applicable rate as published on the
Bloomberg BFIX page at 9:00 a.m. New York Time on January 28, 2011.

“Comcast Universal Trademark License Agreement” shall have the meaning set forth
in Section 6.12(f).

“Contributed Business Subsidiaries” means the Contributed Comcast Subsidiaries
and NBCU Entities.

“Distribution Cut-Off Time” means the latest time that cash can be received by
an applicable NBCU Entity in order for such cash to be included in the Final
NBCU Pre-Closing Distribution.

“Escrow Agent” means Deutsche Bank Trust Company Americas, a New York banking
corporation.

“Escrow Agreement” means the agreement among Comcast Navy Acquisition, LLC, Navy
Holdco 2, the Newco Interest Holders and Escrow Agent in substantially the form
of Exhibit K hereto.

 

11



--------------------------------------------------------------------------------

“Final NBCU Pre-Closing Distribution” means the final distribution of available
cash by NBCU to GE or its Subsidiaries to occur prior to the Closing (which is
anticipated to be paid on or about the Business Day immediately preceding the
Closing Date (and which, for clarity, shall follow the NBCU Dividend)).

“Holding Companies” means, collectively, Universal Television Enterprises
Holdings Inc., Universal Home Entertainment Worldwide Holdings Inc., Universal
Studios Pay Television Holdings Inc., Universal Film Exchanges Holdings Inc.,
Universal Pictures Company of Puerto Rico Holdings Inc., Universal Studios
Licensing Holdings Inc. and Working Title Group Holdings Inc.

“International Working Capital Cash” means all cash contained in the accounts
listed in Section 2.10(b) of the NBCU Disclosure Letter.

“International Working Capital Cash Amount” means the total amount of
International Working Capital Cash as of the close of banking hours on the
Closing Date. Any such amount denominated in a currency other than U.S. dollars
shall be converted, for purposes of such calculation, into U.S. dollars based on
the Applicable Exchange Rate.

“In-Transit Comcast Cash” means the difference (which may be a positive or
negative amount) of (i) the amount represented by all funds (i.e., checks, ACH
transfers, miscellaneous bank credits, etc.) received by any of the Contributed
Comcast Subsidiaries prior to the close of banking hours on the Closing Date but
that have not yet resulted in an increase in cash that is available for
withdrawal as of the close of banking hours on the Closing Date, minus (ii) the
amount represented by all funds (i.e., checks, ACH transfers, miscellaneous bank
debits, etc.) drawn by any of the Contributed Comcast Subsidiaries prior to the
close of banking hours on the Closing Date but that have not yet resulted in a
reduction in cash that is available for withdrawal as of the close of banking
hours on the Closing Date. For the avoidance of doubt, “In-Transit Comcast Cash”
is intended to include only funds that would be within the definition of
“Excluded Comcast Assets.” Any such amount denominated in a currency other than
U.S. dollars shall be converted, for purposes of such calculation, into U.S.
dollars based on the Applicable Exchange Rate.

“In-Transit GE Cash” means the difference (which may be a positive or negative
amount) of (i) the amount represented by all funds (i.e., checks, ACH transfers,
miscellaneous bank credits, etc.) received by any of the NBCU Entities prior to
the close of banking hours on the Closing Date but that have not yet resulted in
an increase in cash that is available for withdrawal as of the close of banking
hours on the Closing Date, minus (ii) the amount represented by all funds (i.e.,
checks, ACH transfers, miscellaneous bank debits, etc.) drawn by any of the NBCU
Entities prior to the close of banking hours on the Closing Date but that have
not yet resulted in a reduction in cash that is available for withdrawal as of
the close of banking hours on the Closing Date. For the avoidance of doubt,
“In-Transit GE Cash” is intended to include only funds that would be within the
definition of “Excluded NBCU Assets.” Any such amount denominated in a currency
other than U.S. dollars shall be converted, for purposes of such calculation,
into U.S. dollars based on the Applicable Exchange Rate.

 

12



--------------------------------------------------------------------------------

“ISDA Novation Agreements” means the (i) the Novation letter executed and
delivered by Business News (Europe) Partnership and acknowledged and agreed to
by Royal Bank of Scotland plc and (ii) four Novation Agreements among GE, NBCU,
the subsidiaries of NBCU party thereto and each of (a) Deustche Bank AG, (b) the
Royal Bank of Scotland plc, (c) Citibank, N.A. and (d) Barclays Bank plc, each
dated as of the Closing Date, relating to the novation of certain derivatives
transactions.

“New A&E” shall have the meaning set forth in the Recitals.

“New LLCs” means, collectively, NBC-A&E Holding LLC, Universal Television
Enterprises LLC, Universal Home Entertainment Worldwide LLC, Universal Studios
Home Entertainment LLC, Working Title Group LLC, Universal Studios Pay
Television LLC, Universal Film Exchanges Holdings II LLC, Universal Pictures
Company of Puerto Rico LLC, Universal Studios Licensing LLC, Universal Studios
Pay TV Latin America LLC.

“Newco Interest Holders” shall have the meaning set forth in the Recitals.

“Post Distribution Cash” means the difference (which may be a positive or
negative amount) of (i) all cash received by (including via wire or ACH
transfer) any of the NBCU Entities after the Distribution Cut-Off Time but prior
to the close of banking hours on the Closing Date (other than any cash
contributed or otherwise paid to any of the NBCU Entities pursuant to the
provisions of this Agreement or any other written agreement entered into by the
parties in connection herewith or received as proceeds of borrowings under any
revolving credit facility), minus (ii) all cash paid by (including via wire or
ACH transfer) any of the NBCU Entities after the Distribution Cut-Off Time but
prior to the close of banking hours on the Closing Date (other than cash paid
pursuant to the Final NBCU Pre-Closing Distribution or the NBCU Dividend). For
clarity, such cash paid or received by the NBCU Entities shall not include the
amounts represented by any funds that are included in the calculation of
“In-Transit GE Cash” or any other cash that the parties have expressly agreed
will be retained by any NBCU Entity. For the avoidance of doubt, “Post
Distribution Cash” is intended to include only funds that are included within
the definition of “Excluded NBCU Assets.” Any such amount denominated in a
currency other than U.S. dollars shall be converted, for purposes of such
calculation, into U.S. dollars based on the Applicable Exchange Rate.

“Retained Cash” means (i) all cash and cash equivalents of NBCU Entities formed
specifically for film, theatre or television production, (ii) all cash contained
in each “restricted cash” and “statutory cash” account listed on Section 2.10(c)
of the NBCU Disclosure Letter as of Closing (it being understood that GE shall
not permit the amount of cash contained in each such account as of December 31,
2010 to be decreased prior to Closing other than in the ordinary course of
business consistent with past practice) and (iii) all International Working
Capital Cash.

“USHE” shall have the meaning set forth in the Recitals.

“USPTVLA” shall have the meaning set forth in the Recitals.

(b) The parties hereby agree that the following definitions set forth in Exhibit
A to the Agreement are each amended and restated in their entirety as follows:

 

13



--------------------------------------------------------------------------------

“Ancillary Agreements” means the Tax Matters Agreement, the GE Transition
Services Agreement, the Comcast Services Agreement, the GE Intellectual Property
Cross License Agreement, the Comcast Intellectual Property Cross License
Agreement, the Comcast Universal Trademark License Agreement, the Newco
Operating Agreement, the Navy Holdco 2 Agreement, the GE Note, the Comcast Note
and the Organizational Documents.

“Comcast Multiemployer Plans” means Multiemployer Plans as to which the
Contributed Comcast Subsidiaries have any Liabilities by reason of contributions
made with respect to Comcast Contributed Business Employees in the Contributed
Comcast Businesses, but in the case of any such plan for which contributions
were made with respect to employees of the Comcast Transferors or their
Affiliates (other than the Contributed Comcast Subsidiaries) only to the extent
of the Liabilities attributable to the Comcast Contributed Business Employees
and their Comcast Employee Beneficiaries or activities of the Contributed
Comcast Business.

“Contributed Comcast Businesses” means (i) the businesses of Comcast and its
Subsidiaries to the extent within the Business (as defined in the Newco
Operating Agreement), other than the Comcast Permitted Businesses (as defined in
the Newco Operating Agreement), as conducted prior to the date hereof, as of the
date hereof, and as of the Closing, and (ii) the business of Comcast and its
Subsidiaries that currently sells all or a portion of the advertising
impressions of certain Comcast-affiliated websites (for example, eonline.com,
fandango.com, g4tv.com, mystyle.com, movies.com and dailycandy.com), and certain
other third party entertainment-related websites to national advertisers (either
by individual website or as part of a vertical ad network), and that provides ad
operations and ad analytics support relating to the delivery of such
impressions, as conducted as of the Closing (i.e., the Comcast business unit
commonly referred to as “CIM National Sales and CIM Advertising Strategy and
Operations”), but excluding any portion of such business operated by the Comcast
Spotlight business unit.

“NBCU Multiemployer Plans” means any Multiemployer Plans as to which the NBCU
Entities have any Liabilities by reason of contributions made with respect to
NBCU Employees but in the case of any such plan for which contributions were
made with respect to employees of the NBCU Transferors or their Affiliates
(other than the NBCU Entities) only to the extent of the Liabilities
attributable to the NBCU Employees and their NBCU Employee Beneficiaries or
activities of the NBCU Businesses.

“Tax Matters Agreement” means the Tax Matters Agreement, dated December 3, 2009,
made by and among GE, NBCU, Navy Holdco 2, Comcast and Newco, as amended.

23. Amendment to Exhibit B-1. The parties hereby agree that the following
sentence is hereby inserted at the end of Section 2(b) of the NBCU Employee
Matters Agreement:

In addition, in respect of clause 4 of this Section 2(b), the Newco Group shall
reimburse GE in an aggregate amount of $10 million in respect of such
outstanding stock options or other equity awards, payable on or before
January 30, 2012.

 

14



--------------------------------------------------------------------------------

24. Amendments to Exhibit B-2.

(a) The parties hereby agree that the following paragraph is hereby inserted as
Section 8(c) of the Comcast Employee Matters Agreement:

(c) Method of Ongoing Newco Reimbursement of Comcast Equity Awards to Comcast.
In furtherance of Section 8(b)(ii) above, Newco shall, or shall cause another
member of the Newco Group to, make a cash payment to Comcast each fiscal quarter
so that after giving effect to such payment the aggregate amount of all payments
made by members of the Newco Group to Comcast pursuant to this sentence equals
the aggregate amount of all accruals made by Comcast in its financial statements
prepared in accordance with U.S. GAAP as applied by Comcast with respect to the
Comcast stock option or other equity award component of all grants made under
any long-term incentive plan; provided that if on any such quarterly payment
date the aggregate amount of all such payments made by members of the Newco
Group exceeds the aggregate amount of all such accruals made by Comcast, Comcast
shall instead pay NBCU an amount equal to such excess.

(b) The parties hereby agree that the following paragraph is hereby inserted as
Section 8(d) of the Comcast Employee Matters Agreement:

(d) Ongoing Newco Reimbursement of Newco CEO Compensation to Comcast. The
compensation of the initial Chief Executive Officer of Newco (the “Newco CEO”)
shall be determined in the sole discretion of the board of directors and/or
compensation committee of the board of directors of Comcast; provided that 80%
of any target level cash bonus of the Newco CEO shall be conditioned on the
achievement of performance objectives tied solely to the performance of the
Newco Group. Newco shall cause the Newco Group to reimburse the Comcast Group
for compensation awarded to, earned by or paid to the Newco CEO by or from the
Comcast Group, determined by reference to the amount of the Newco CEO’s
compensation (whether cash, equity or otherwise, including any interest on
deferred compensation) included in Comcast’s financial statements prepared in
accordance with U.S. GAAP; provided that the Newco Group’s reimbursement
obligations shall only be with respect to (i) 100% of actual cash bonus awarded
based on the achievement of objectives tied to the performance of the Newco
Group; (ii) no portion of actual cash bonus awarded based on other performance
objectives; and (iii) 80% of all other compensation. Newco’s reimbursement
obligations shall begin with the Newco CEO’s compensation for 2011 (in the case
of compensation for 2011, prorated for the period starting on January 29, 2011
and ending on December 31, 2011, inclusive). Such reimbursement shall occur in
cash with respect to each year beginning with 2011. The amounts required to be
reimbursed by the Newco Group will be adjusted to the extent necessary to
reflect the actual compensation awarded to, earned by or paid to the Newco CEO
by or from the Comcast Group, determined by reference to the amount of the Newco
CEO’s compensation included in Comcast’s financial statements prepared in
accordance with U.S. GAAP. For the avoidance of doubt, the

 

15



--------------------------------------------------------------------------------

Newco CEO shall not be a Comcast Transferred Employee and his employment
agreement with Comcast shall not be a Comcast Employee Agreement.

25. Amendments to NBCU Disclosure Letter. The parties hereby agree that the NBCU
Disclosure Letter relating to the Master Agreement dated as of December 3, 2009
among GE, NBCU, Comcast and Newco is hereby amended and supplemented as follows:

(a) by amending and restating Section 1.01, NBCU Interim Free Cash Flow as set
forth on Exhibit A to this Amendment;

(b) by inserting Exhibit B-1 to this Amendment as Section 2.10(b) of the NBCU
Disclosure Letter;

(c) by inserting Exhibit B-2 to this Amendment as Section 2.10(c) of the NBCU
Disclosure Letter;

(d) by amending and restating Section 3.12(e)(i) of the NBCU Disclosure Letter
to read as follows: “Attachments 3.12(e)(i)(1)-3.12(e)(i)(7) are incorporated
herein by reference.”;

(e) by deleting the following domain names from Attachment 3.12(e)(i)(2) of
Section 3.12(e) of the NBCU Disclosure Letter:

 

comcastcablenbcu.com   comcastuniversal.com   universalcomcast.com
comcastcablenbcu.net   comcastuniversal.de   universalcomcast.de
comcastcablenbcu.us   comcastuniversal.fr   universalcomcast.fr
comcastivillage.com   comcastuniversal.jp   universalcomcast.jp comcastnbcu.com
  comcastuniversal.net   universalcomcast.net comcastnbcu.net  
comcastuniversal.us   universalcomcast.us comcastnbcu.us   ivillagecomcast.com  
universalcomcastcable.com comcastnbcuniversal.com   nbcucomcast.com  
universalcomcastcable.net comcastnbcuniversal.net   nbcucomcast.net  
universalcomcastcable.us comcastnbcuniversal.us   nbcucomcast.us  
comcastuniversal.co.uk   universalcomcast.co.uk  

(f) by deleting Attachment 3.12(e)(i)(8), “Comcast-NBCU Domain Names”, from the
NBCU Disclosure Letter in its entirety;

(g) by replacing each of the Contracts listed under Items 15, 16 and 17 of
Section 3.18(a) of the NBCU Disclosure Letter with “[Intentionally Omitted]”;

(h) by adding “Attachment 3.18(a)(3) is incorporated herein by reference” as
Item 72 of Section 3.18(a) of the NBCU Disclosure Letter;

(i) by inserting Exhibit C to this Amendment as Attachment 3.18(a)(3) to
Section 3.18(a) of the NBCU Disclosure Letter;

(j) by adding Americom-2 Ku-Band Satellite Transponder Service Agreement, dated
June 24, 2003, by and between SES Americom Inc., as agent for SEC Americom
Colorado, Inc. and NBC News Channel Inc., as amended on February 1, 2005 and
February 22, 2007 as Item 73 to Section 3.18(a) of the NBCU Disclosure Letter;

 

16



--------------------------------------------------------------------------------

(k) by adding Occasional Service Agreement, dated March 1, 2003, between SES
Americom, Inc. and National Broadcasting Company, as amended, as Item 74. to
Section 3.18(a) of the NBCU Disclosure Letter;

(l) by adding the following language as Item 75. to Section 3.18(a) of the NBCU
Disclosure Letter: “All Related Party NBCU Contracts providing for the lease of
vehicles by any NBCU Entity that is an entity organized in the U.S. from GE or
any of its Subsidiaries having an effective date of January 28, 2011, will
survive the Closing.”;

(m) by adding the following language as Item 76. to Section 3.18(a) of the NBCU
Disclosure Letter: “Related Party NBCU Contracts providing for the lease of
vehicles by the NBCU Entities listed below from GE or any of its Subsidiaries
will survive the Closing. If any other vehicle lease agreements are in place
between any NBCU Entity that is not organized in the U.S. and GE or any of its
Subsidiaries, reasonable efforts will be used to continue such lease arrangement
following the Closing.

Benelux

Universal Pictures Benelux NV

France

NBC Universal Global Networks France SAS

Universal Pictures Video (France) SAS

Universal Studiocanal Video

Universal Studios International BV

Universal TV France SNC

Germany

Universal Pictures Germany GmbH

NBC Universal Global Networks Deutschland GmbH

NBC Universal International Television Distribution Germany GmbH

Italy

Universal Pictures Italia SRL

Universal Pictures International SRL

Spain

Universal Pictures Iberia, S.L.U.

Universal Pictures International Italy S.R.L.

Switzerland

Universal Pictures Switzerland GmbH

United Kingdom

Universal Pictures Interactive Entertainment Ltd”;

 

17



--------------------------------------------------------------------------------

(n) by amending and restating Item 20 of Section 6.01(a) of the NBCU Disclosure
Letter in its entirety as follows: “NBCU may sell or place into trust the
operations and licenses related to television station KWHY in Los Angeles,
California.”;

(o) by amending and restating Attachment 6.14 to Section 6.14 of the NBCU
Disclosure Letter as set forth on Exhibit D to this Amendment;

(p) by deleting the numbers “61-65” from Item 1 of Section 6.20(c) of the NBCU
Disclosure Letter and replacing them with “61-62 (subject to the continuation of
such Contracts until the termination of the Contract set forth in Item 63),
Item 63 (subject to the continuation of such Contract pursuant to Section 22
thereof), 64 (subject to the continuation of such Contract until the termination
of the Contract set forth in Item 63), 65”; and

(q) by amending Item 1 of Section 6.20(c) of the NBCU Disclosure Letter to add a
sentence at the end of such item to read as follows: “However, with respect to
foreign exchange hedging contracts entered into by GE or its Subsidiaries (other
than NBCU Entities) for the benefit of NBCU Entities (which foreign exchange
hedging arrangements are referenced in Item 55 of Section 3.18(a) of this NBCU
Disclosure Letter), such hedging contracts will be transferred to one or more
NBCU Entities pursuant to novation agreements to be entered into with the
counterparties thereunder.”

26. Amendment to Comcast Disclosure Letter. The parties hereby agree that the
Comcast Disclosure Letter relating to the Master Agreement dated as of
December 3, 2009 among GE, NBCU, Comcast and Newco is hereby amended and
supplemented, effective as of the Closing Date solely for the purposes of
reflecting (i) the revised Comcast Restructuring and the effectuation thereof,
(ii) the addition of the Contributed Comcast Businesses described in clause
(ii) of the definition thereof, and (iii) certain changes agreed to by the
parties with respect to certain domain names, and not with respect to any other
events, changes, occurrences or circumstances with respect to Comcast, any other
Comcast Transferor, the Contributed Comcast Subsidiaries or the Contributed
Comcast Businesses, as follows:

(a) by amending and restating the list of Contributed Comcast Subsidiaries set
forth in Section 1.01 of the Comcast Disclosure Letter as set forth on Exhibit E
to this Amendment;

(b) by adding a new Item 3 to the list of Excluded Comcast Intellectual Property
set forth in Section 1.01 of the Comcast Disclosure Letter, to read as follows:

 

  3. The following domain names (including any and all registrations and
applications related thereto):

 

comcast-nbc.biz   comcastnbc.org   nbccomcast.info comcastnbc.biz  
comcast-nbc.tv   nbc-comcast.net comcast-nbc.com   comcastnbc.tv  
nbccomcast.net comcast-nbc.info   nbc-comcast.biz   nbc-comcast.org
comcastnbc.info   nbccomcast.biz   nbccomcast.org comcast-nbc.net  
nbc-comcast.com   nbc-comcast.tv comcastnbc.net   nbc-comcast.info  
nbccomcast.tv comcast-nbc.org    

 

18



--------------------------------------------------------------------------------

(c) by deleting Item 1 from the list of Excluded Comcast Technology set forth in
Section 1.01 of the Comcast Disclosure Letter and replacing it with “None.”;

(d) by deleting Item 1 from Section 2.03(b)(ii) of the Comcast Disclosure Letter
and replacing it with “None.”;

(e) by adding a new Item 3 to Section 2.03(b)(x) of the Comcast Disclosure
Letter, to read as follows:

 

  3. The employees of CIM National Sales and CIM Advertising Strategy and
Operations who are being transitioned to the Comcast Spotlight business unit, as
described in Item 3.4 of Section 5.08 of this Comcast Disclosure Letter.;

(f) by amending and restating Section 5.03(a) of the Comcast Disclosure Letter
as set forth on Exhibit F to this Amendment;

(g) by amending and restating Section 5.03(b) of the Comcast Disclosure Letter
as set forth on Exhibit G to this Amendment;

(h) by amending Section 5.06(a) of the Comcast Disclosure Letter to add the
following language:

The parties acknowledge and agree that the Comcast Financial Statements set
forth in this Section 5.06(a) of the Comcast Disclosure Letter do not include
any information relating to the Contributed Comcast Businesses described in
clause (ii) of the definition thereof.;

(i) by adding new Item 7 to Section 5.06(d) of the Comcast Disclosure Letter, to
read as follows:

 

  7. Liabilities relating to the Contributed Comcast Businesses described in
clause (ii) of the definition thereof.;

(j) by replacing the last sentence of Item 3.3 of Section 5.08 of the Comcast
Disclosure Letter with the following: “In connection with the reorganization,
the consolidated CIM advertising group commenced the management of advertising
(including advertising strategy, sales and operations) for such Contributed
Comcast Businesses.”;

(k) by adding new Item 3.4 to Section 5.08 of the Comcast Disclosure Letter, to
read as follows:

 

  3.4

In December 2010, CIM consummated a reorganization of its consolidated
advertising group described in Item 3.3 above (“CIM National Sales and CIM
Advertising Strategy and Operations”) to transfer to Comcast Spotlight the 5
FTEs who provide advertising operations and strategy for businesses that are

 

19



--------------------------------------------------------------------------------

 

not Contributed Comcast Businesses. In connection with the inclusion of CIM
National Sales and CIM Advertising Strategy and Operations in the definition of
Contributed Comcast Businesses, that organization will be entering into a
services agreement with other Comcast businesses that are not Contributed
Comcast Businesses (e.g., comcast.net and Fancast/Xfinity TV) to provide
advertising sales, operations and analysis support to such businesses.;

(l) by amending and restating Items 1 and 2 of Section 5.12(b) of the Comcast
Disclosure Letter, to read as follows:

 

  1. See Items 1-6 and Item 8 of subsection (B) and Item 3 of subsection (C) of
Section 5.15(a)(iii) of this Comcast Disclosure Letter with respect to Liens on
the limited liability company interests, stock or other equity interests of the
Contributed Comcast Subsidiaries.

 

  2. See Item 7 and Items 9-16 of subsection (B) and Item 1 of subsection (C) of
Section 5.15(a)(iii) of this Comcast Disclosure Letter with respect to Liens on
the Comcast Minority Interests.;

(m) by deleting the following domain names from Item 1.3.3 of Section 5.13(e) of
the Comcast Disclosure Letter (it being understood that such domain names shall
be subject to the Comcast Trademark License, as amended):

 

csssports.com    bobsblogoncss.com sportsniteoncss.com    cssaffiliate.com
css-sports.com    talkinfootballoncss.com csshuddleup.com   
cssfanchoiceatlanta.com

(n) by deleting Item 12.3 of Section 5.13(e) of the Comcast Disclosure Letter
and replacing it with “Domain Name Registrations (including applications):
None.”;

(o) by amending and restating Items 3.4 and 3.5 of Section 5.20(a) of the
Comcast Disclosure Letter, to read as follows:

 

  3.4

The Comcast Interactive Media (“CIM”) consolidated advertising team (created as
a result of the 2009 reorganization described in Item 3.3 of Section 5.08 and
Item 23 of Section 6.01(b) of this Comcast Disclosure Letter) (“CIM National
Sales and CIM Advertising Strategy and Operations”) provides advertising
strategy, development, sales, operations and/or related functions to certain of
the Contributed Comcast Businesses, including Fandango, E!Online, G4 Online,
Versus and Sprout. In connection with the reorganization, CIM National Sales and
CIM Advertising

 

20



--------------------------------------------------------------------------------

 

Strategy and Operations commenced the management of advertising (including
advertising strategy, sales and operations) for such Contributed Comcast
Businesses. Following the 2010 reorganization of CIM National Sales and CIM
Advertising Strategy and Operations (as described in Item 3.4 of Section 5.08 of
this Comcast Disclosure Letter), and in connection with the inclusion of CIM
National Sales and CIM Advertising Strategy and Operations in the definition of
Contributed Comcast Businesses, that organization will be entering into a
services agreement with other Comcast businesses that are not Contributed
Comcast Businesses (e.g., comcast.net and Fancast/Xfinity TV) to provide
advertising sales, operations and analysis support to such businesses.

 

  3.5 Comcast Spotlight provides advertising services to Fandango, DailyCandy
and Comcast Shared Services Corporation (either directly or as part of an
arrangement between Comcast Spotlight and CIM National Sales and CIM Advertising
Strategy and Operations).;

(p) by amending and restating Items 5.3.5 through 5.3.7 of Section 5.20(a) of
the Comcast Disclosure Letter, to read as follows:

 

  5.3.5 Auditude

 

  5.3.6 Media Trust

 

  5.3.7 salesforce.com;

(q) by replacing the last sentence of Item 23 of Section 6.01(b) of the Comcast
Disclosure Letter with the following: “In connection with the reorganization,
the consolidated CIM advertising group will commence the management of
advertising (including advertising strategy, sales and operations) for such
Contributed Comcast Businesses.”;

(r) by amending and restating Section 6.14 of the Comcast Disclosure Letter as
set forth on Exhibit H to this Amendment;

(s) by deleting the reference to Item 3.4 of Section 5.20(a) from Item 3 of
Section 6.20(b) of the Comcast Disclosure Letter; and

(t) by deleting the number “10.04” in the final sentence of clause (i) of
Section 6.26(a) of the Comcast Disclosure Letter and replacing it with “10.02”.

27. Comcast Representations and Warranties. Notwithstanding anything to the
contrary contained in Article 5 or Section 11.02 of the Agreement, the parties
acknowledge and agree that the representations and warranties set forth in
Article 5 of the Agreement with respect to the Contributed Comcast Businesses
described in clause (ii) of the definition thereof shall be deemed made by
Comcast only as of the Closing Date (except to the extent that any such

 

21



--------------------------------------------------------------------------------

representation or warranty speaks as of an earlier date, in which case such
representation or warranty shall be deemed not to have been made by Comcast).

28. Navy Holdco 2 Amendment. The parties hereby agree that Exhibit E to the
Agreement is hereby amended and restated in its entirety as set forth as Exhibit
I to this Amendment.

29. Newco Executive Compensation Summary of Principles. The parties hereby agree
that Exhibit J to the Agreement is hereby amended and restated in its entirety
as set forth as Exhibit J to this Amendment.

30. Escrow Agreement. The parties hereby agree that Exhibit K to this Amendment
is hereby inserted as Exhibit K to the Agreement.

31. Comcast Universal Trademark License Agreement and Comcast Universal Domain
Name Assignment. The parties hereby agree that Exhibit L to this Amendment is
hereby inserted as Exhibit L to the Agreement. Notwithstanding anything in this
Amendment or the Agreement to the contrary, in connection with the execution and
delivery of the Comcast Universal Trademark License Agreement pursuant to
Section 6.12(f) of the Agreement, and in furtherance of Comcast’s and NBCU’s
(and its applicable Affiliates’) rights thereunder, GE shall (and shall cause
the applicable NBCU Transferors to) deliver and transfer to Comcast all of its
(and their) respective right, title and interest in and to the domain names
listed in Schedule A of the attached Exhibit M. Commensurate with the execution
and delivery of the Comcast Universal Trademark License Agreement, GE shall
execute and deliver to Comcast the Comcast Universal Domain Name Assignment
attached hereto as Exhibit M (it being understood that, for the avoidance of
doubt, the domain names listed on Schedule A thereof shall thereafter be deemed
to be Excluded Comcast Intellectual Property for the purposes of the Agreement).

32. Underwriters’ Fees and Initial Purchaser Discounts. The parties hereby agree
that, notwithstanding the third sentence of Section 8 of (a) the letter
agreement dated April 26, 2010 among GE, Comcast and NBCU (the “April 26
Agreement”) and (b) the letter agreement dated September 27, 2010 (the
“September 27 Agreement”), in each case, related to certain financing matters,
the obligations of the parties described in clause (B) thereof shall be deemed
satisfied by (i) in the case of GE’s obligations, by the reduction of the NBCU
Dividend by $57,055,000 pursuant to paragraph 7 of this Amendment and (ii) in
the case of Comcast’s obligations, by payment from Comcast to GE of $28,527,500,
by wire transfer of immediately available funds, into an account designated by
GE on the Closing Date. For the avoidance of doubt, Newco shall reimburse each
of Comcast and GE $28,527,500 for the portion of the underwriters’ fees and
initial purchaser discounts borne by it in accordance with the fourth sentence
of Section 8 in each of the April 26 Agreement and the September 27 Agreement.

33. Factoring Agreements. Notwithstanding anything to the contrary contained in
the Agreement, this Amendment or any Factoring Agreement, the parties hereto
agree as follows:

(a) As used in this Amendment, the following terms have the following meanings:

 

22



--------------------------------------------------------------------------------

(i) “Factoring” means the factoring, sale, purchase or similar transaction with
respect to any receivable.

(ii) “Pre-Closing Factored Receivable” means any receivable of any NBCU Entity
that was factored, sold, purchased or subject to a similar transaction prior to
Closing pursuant to any Factoring Agreement.

(iii) “Pre-Closing Factored Receivable Cash” means all cash collected by any
NBCU Entity in respect of any Pre-Closing Factored Receivable prior to Closing
but subsequent to the Factoring of such receivable, net of any holdback amount.
For the avoidance of doubt, Pre-Closing Factored Receivable Cash excludes
Factoring Purchase Payments.

(iv) “Factoring Purchase Payments” means the purchase price and any other
amounts paid or payable in connection with the Factoring of any such receivable
under such Factoring Agreement.

(b) NBCU Free Cash Flow shall exclude, and shall be calculated without regard
to, any liability owed by any NBCU Entity to GE or any of its Subsidiaries
related to Pre-Closing Factored Receivable Cash and any change in such
liability. For the avoidance of doubt, NBCU Free Cash Flow shall include
Factoring Purchase Payments.

(c) (i) GE shall cause NBCU to retain through Closing an aggregate amount of
Pre-Closing Factored Receivable Cash equal to $200 million, and such $200
million shall not be included in the Excluded NBCU Assets, and (ii) for the
avoidance of doubt, the aggregate amount of Pre-Closing Factored Receivable Cash
that has not been paid by any NBCU Entity to GE or any of its Subsidiaries prior
to Closing in settlement of Pre-Closing Factored Receivables in excess of $200
million (such excess amount, the “Excess Factoring Amount”) shall be treated as
an Excluded NBCU Asset.

(d) The certificate required to be delivered by NBCU pursuant to Section 2.06(b)
of the Agreement shall also set forth NBCU’s good faith estimate of the Excess
Factoring Amount.

(e) Following Closing, GE, on behalf of the applicable NBCU Entities, shall
satisfy in full all obligations of such NBCU Entities to make any payments to
any Person (including any Subsidiary of GE) due February 3, 2011, February 24,
2011 and March 3, 2011 under any Factoring Agreement and NBCU shall reimburse GE
for such payments, without interest, on or prior to March 28, 2011 upon receipt
of reasonable supporting documentation evidencing such payments by GE.

(f) Consistent with Section 6.20(a) of the Agreement, all holdback amounts (as
reflected in NBCU’s accounting records), sub-servicing fees payable to NBCU and
attributable to any Pre-Closing Factored Receivables shall be settled following
the Closing in a manner consistent with the allocations of such items to NBCU
under past practice; provided, that (i) all such amounts shall be settled in
cash and (ii) any such amounts payable prior to March 28, 2011 shall not be
payable until the date on which amounts provided to be reimbursed to GE pursuant
to clause (e) above are so reimbursed.

34. Retained Cash. Notwithstanding anything to the contrary contained in the
Agreement, the NBCU Entities shall retain all Retained Cash through Closing and
Retained Cash shall not be included in the NBCU Excluded Assets.

 

23



--------------------------------------------------------------------------------

35. Entire Agreement. Except as set forth herein, all of the terms and
conditions of the Agreement, after giving effect to any consents, waivers or
other written agreements of the parties, shall remain in effect without
modification. For clarity, the parties hereto agree that each such consent,
waiver or other written agreement of the parties, including, without limitation,
(a) the letter agreement, dated as of March 9, 2010, related to the treatment of
certain factoring agreements, (b) the April 26 Agreement, (c) the September 27
Agreement, (d) the letter agreement, dated as of October 26, 2010, related to
certain specified expenditures, (e) the letter agreement, dated as of the date
hereof, relating to NFL and Olympics license guarantees, (f) the letter
agreement, dated as of the date hereof, relating to certain IP addresses, and
(g) the letter agreement, dated as of the date hereof, relating to the “Peacock”
funds, will survive the execution and delivery of this Amendment. For the
avoidance of doubt, Section 5 of each of the April 26 Agreement and the
September 27 Agreement remain in effect without modification.

36. Other Provisions. The agreements set forth herein shall survive the Closing,
notwithstanding any other provision of the Agreement. This Amendment hereby
incorporates the provisions of Sections 12.10, 12.11, 12.15 and 12.16 of the
Agreement, mutatis mutandis.

Remainder of Page Intentionally Left Blank

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GE, NBCU, Comcast and Newco have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

GENERAL ELECTRIC COMPANY By:   /s/ Mark J. Krakowiak   Name:   Mark J. Krakowiak
  Title:   Vice President and Chief Risk Officer NBC UNIVERSAL, INC. By:   /s/
Lynn Calpeter   Name:   Lynn Calpeter   Title:   Executive Vice President and
Chief Financial Officer COMCAST CORPORATION By:   /s/ Robert S. Pick   Name:  
Robert S. Pick   Title:   Senior Vice President NAVY, LLC By:   /s/ Malvina
Iannone   Name:   Vice President and Secretary   Title:   Navy Holdings, Inc.,
its Sole Member

Signature Page to Amendment No. 1 to the Master Agreement